Citation Nr: 0336576	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a left 
testicle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.  The veteran, who had active service from May 1961 
to April 1964, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  Notice 
of the September 2001 rating decision and all other aspects 
of this claim, including certification and transfer of the 
claims file to the Board has been accomplished by the 
Louisville, Kentucky VARO.

The Board also notes that the veteran completed the section 
for total disability in his August 2000 VA Form 21-526.  
However, a claim for total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU) has not been adjudicated.  In addition, the 
veteran stated in his May 2002 VA Form 9 that he has had 
mental anguish as a result of this injury, which was also 
mentioned by his wife in her March 2001 lay statement.  In 
fact, she related that the veteran was receiving Social 
Security Administration (SSA) disability partly due to this 
mental anguish.  It is unclear as to whether the veteran 
intended to file a claim for service connection for a 
psychiatric disability to include as secondary to his left 
testicle injury.  However, both the TDIU and the psychiatric 
disability matters are not currently before the Board because 
they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the veteran's 
service medical records appear to be incomplete.  The record 
indicates that the RO attempted to locate the service medical 
records in January 2001.   The RO did receive the veteran's 
service medical records, however, the rating decision noted 
that they were "grossly incomplete", and the claim was 
decided by the RO without the complete service medical 
records.  Even prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Court of 
Appeals for Veterans Claims (Court) had held that in cases 
where the veteran's service medical records were unavailable, 
through no fault of the veteran, there was a "heightened 
duty" to assist the veteran in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This heightened duty to assist included the obligation to 
search for alternate methods of proving service connection.  

The Court has also held that VA regulations do not require 
that service connection be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  Further, the Court has held that the 
"duty to assist" includes advising a claimant that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

Based upon a review of the documents assembled for appellate 
review, the Board finds that it is unclear whether the search 
for service records included clinical records of 
hospitalization or organization morning sick reports 
pertaining to the veteran, as well as other alternate sources 
for information.  In this regard, the Board notes that the 
veteran testified at his June 2002 personal hearing that he 
was injured in service in 1962 or 1963 and hospitalized for 
one to two weeks at a military hospital near Fontainebleau, 
France.  This information was reiterated in a lay statement 
in August 2002.  In particular, the statement related that 
the individual had served with the veteran and had visited 
him in a hospital in Fontainebleau, France where he was being 
treated for a ruptured testicle in the fall of 1962.  Thus, 
additional efforts should be undertaken to attempt to obtain 
any additional service related records.   

Further, as noted above, the veteran appears to be in receipt 
of SSA disability benefits.  Such records should be obtained 
by the RO as the veteran's spouse indicated that the veteran 
was in receipt of such benefits, in part, because of mental 
problems associated with his left testicle condition, and 
such records may contain some pertinent information related 
to the claimed left testicle injury.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should complete the 
development of the evidence with regard 
to the missing service medical records 
in accordance with applicable VA 
procedure.  This should include another 
attempt to secure any additional 
available service medical records of 
the veteran through official channels.  
These efforts should include requesting 
the veteran to provide the specific 
name of the hospital where he was 
hospitalized in service for the 
disability at issue, and if he 
responds, an effort to obtain the 
clinical inpatient records from this 
hospitalization.  The RO should also 
attempt to obtain copies of any 
available organization morning sick 
reports for the 293rd Signal Company 
for the period between October 1962 and 
December 1962.  If any additional 
information is required in order to 
complete this search, it should be 
requested from the veteran.  As set 
forth in 38 U.S.C.A. §5103A(b)(3) and 
38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.  The veteran should be 
notified of the RO's attempts to locate 
his service medical records from his 
active duty service, as well as any 
further action to be taken.

2.  The RO should advise the veteran 
that he can submit alternate evidence 
to support his claim for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; 
medical evidence from hospitals, 
clinics from which, and private 
physicians from whom, he may have 
received treatment, especially soon 
after discharge; letters written during 
service; and insurance examinations.  
The RO should assist the veteran in 
this respect, and should pursue all 
logical follow-up development 
pertaining to his claim.  

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award disability benefits to the 
veteran.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records

4.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



